Case 1:18-cv-06961-KAM-VMS Document 7 Filed 01/25/19 Page 1 of 1 PagelD #: 41

ntin, Ehrlich & Epstein, tip

orneys at Law

49 West 37th Street, New York, New York 10018
Tel: (212) 221-5999 * Fax: (212) 221-6867

Scott W. Epstein Of Counsel
Jeffrey S. Antin Joseph L. Ehrlich

Noreen M. Letta

 

 

David 1. Pankin, P.C.

 

 

Thomas P. Kinney
Christine A. Sammarco

Melissa Kobernitski January 25, 2019 Debra L. Babitch

Anthony V. Gentile Silbowitz, Garafola, Silbowitz

Samuil Serebryanyy Schatz & Frederick, LLP
Via Pacer

Honorable Dora Lizette Irizarry
United States District Court

22 Cadman Plaza East
Brooklyn, NY 11201

Re: |Montaque v. Gorman et. ano.
Docket No.: 18CV-06961

Dear Judge Irizarry:

We represent the plaintiff in the above-referenced action.

In response to the plaintiff's Complaint (Docket #1), the defendants pro se have filed
a document (Docket # 6). Although styled more like an “Answer”, it was filed as a “Motion

to Dismiss”.

The plaintiff respectfully requests a conference with the Court at its earliest
convenience to discuss the above-referenced issue.

Thank you in advance for your consideration of this application.

  

Scott W ipstein

 
 

SWE;jh

ce: John Longo (Via FedEx)
